DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 41, 44, and 60 recite “means for determining” (in lines 2, 1, and 1 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 8 and ¶¶94-97.
Claims 41 and 43 recite “means for maintaining” (in lines 3 and 1 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 8 and ¶¶94-97.
Claims 41 and 43 recite “means for establishing” (in lines 3 and 1-2 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 8 and ¶¶94-97.
Claims 41 and 42 recite “means for communicating” (in lines 10 and 1 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 8 and ¶¶94-97.
Claims 45 and 46 recite “means for transmitting” (in lines 2 and 2 and 4 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 8 and ¶¶94-97.
Claims 45 and 46 recite “means for receiving” (in lines 4 and 6 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 8 and ¶¶94-97.
Claim 52 recites “means for negotiating” (in line 1) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 8 and ¶¶94-97.
Claim 54 recites “means for excluding” (in line 1) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 8 and ¶¶94-97.
Claim 57 recites “means for reselcting” (in line 4) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 8 and ¶¶94-97.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 61 is rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
Claim 61 recites, “A computer readable medium storing computer executable code, the code when executed…”
	Specification (US 17/137,272), recites, as follows:
[0023]… Computer-readable media includes computer storage media. Storage media may be any available media that can be accessed by a computer. By way of example, and not limitation, such computer-readable media can comprise a random-access memory (RAM), a read-only memory (ROM), an electrically erasable programmable ROM (EEPROM), optical disk storage, magnetic disk storage, other magnetic storage devices, combinations of the aforementioned types of computer-readable media, or any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer...
Applicant has provided antecedent basis for the claim terminology “a computer readable storage medium”. Applicant has provided intrinsic evidence of embodiment for the term as “computer readable storage medium”. Since the applicant fails to inclusively and specifically provide antecedent basis to limit the specific statutory embodiments, “computer readable storage medium” belongs to the intrinsic non-statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media.
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part”. A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, power, or solid. Signals are not “composition[s] of matter”. Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter”. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter, (see In re Nuijten, 500 F. 3d 1356 n.7 (Fed, Cir 2007).
In view of the above analysis, claim 61 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-24, 27-44, and 47-61 is/are rejected under 35 U.S.C. 102(1)(2) as being anticipated by Huang et al. EP 3,836,687 A1 (hereinafter referred to as “Huang”). Note Huang was cited by the applicant in the IDS received 2 May 2022.
As to claims 1, 21, 41, and 61, Huang teaches an apparatus for wireless communication of a first user equipment (UE) (¶¶20 and 111-120; figures 2B and 3), comprising:
a memory (¶20; figure 3); and
at least one processor coupled to the memory (¶20; figure 3) and configured to:
determine to communicate with a second UE (¶111: UE1 determines to and sends NR sidelink discovery or communication data to UE3);
maintain or establish a radio resource control (RRC) connection with a third UE upon a determination of a potential interference between the first UE and the third UE, the potential inference being one of a received interference in which the first UE receives interference from the third UE as a result of communication between the third UE and a fourth UE, or a transmitted interference in which the first UE causes interference to the third UE as a result of communication between the first UE and the second UE (¶¶111 and 114: UE1 maintains or establishes RRC connection with UE2 via PC5 interface while UE1’s sending of NR sidelink discovery or communication data to UE3 causes potential interference between UE1 and UE2); and
communicate, with the third UE through the RRC connection, interference mitigation information associated with at least one of the communication between the first UE and the second UE or the communication between the third UE and the fourth UE (¶¶27 and 113-114: UE1 sends auxiliary information to UE2 by means of PC5 interface RRC signaling, the auxiliary information including IDC and interference information).
As to claims 2, 22, and 42, Huang teaches the apparatus of claim 21, wherein the at least one processor is further configured to communicate with the second UE, wherein one of the transmitted interference caused by the first UE to the third UE during the communication between the first UE and the second UE is based on the communicated interference mitigation information, or an interference received at the first UE from the third UE during the communication between the first UE and the second UE is based on the communicated interference mitigation information (¶¶27, 43, and 111-120).
As to claims 3, 23, and 43, Huang teaches the apparatus of claim 21, wherein to maintain or establish the RRC connection with the third UE the at least one processor is further configured to: maintain the RRC connection when there is an existing RRC connection between the first UE and the third UE; and establish the RRC connection when there is not an existing RRC connection between the first UE and the third UE (¶¶111-120).
As to claims 4, 24, and 44, Huang teaches the apparatus of claim 21, wherein the at least one processor is further configured to determine, after determining to communicate with the second UE, the third UE that would at least one of receive interference from the first UE as a result of the communication between the first UE and the second UE or cause interference to the first UE as a result of the communication between the third UE and the fourth UE (¶¶111-120).
As to claims 7, 27, and 47, Huang teaches the apparatus of claim 21, wherein the interference mitigation information comprises at least one of information indicating time-frequency resources for expected communication receptions by the first UE from the second UE, information indicating time-frequency resources for expected communication transmissions from the first UE to the second UE, information indicating time-frequency resources for expected communication receptions by the third UE from the fourth UE, or information indicating time-frequency resources for expected communication transmissions from the third UE to the fourth UE (¶¶111-120).
As to claims 8, 28, and 48, Huang teaches the apparatus of claim 21, wherein the interference mitigation information comprises at least one of a reference signal received power (RSRP) associated with communication received at the first UE from the second UE, an RSRP associated with communication received at the first UE from the third UE, or an RSRP associated with communication received at the third UE from the first UE (¶¶50, 59, and 111-120).
As to claims 9, 29, and 49, Huang teaches the apparatus of claim 21, wherein the interference mitigation information comprises information indicating a change in communication traffic for the communication between the first UE and the second UE (¶¶111-120).
As to claims 10, 30, and 50, Huang teaches the apparatus of claim 29, wherein the indicated change in the communication traffic comprises a change in a traffic load or a change in traffic periodicity (¶¶111-120).
As to claims 11, 31, and 51, Huang teaches the apparatus of claim 29, wherein the indicated change in the communication traffic comprises at least one of information indicating an end of service between the first UE and the second UE, or potential available resources that were being used by the first UE and the second UE for the communication (¶¶111-120).
As to claims 12, 32, and 52, Huang teaches the apparatus of claim 21, wherein the at least one processor is further configured to negotiate a resource partition between a first set of time-frequency resources for the communication between the first UE and the second UE and a second set of time- frequency resources for the communication between the third UE and the fourth UE, the first set of time-frequency resources and the second set of time-frequency resources being non-overlapping, wherein the interference mitigation information is communicated in association with the negotiation (¶¶111-120).
As to claims 13, 33, and 53, Huang teaches the apparatus of claim 21, wherein the interference mitigation information comprises information indicating at least one of a first set of time-frequency resources subject to potential interference from the third UE in which the time-frequency resources are utilized by the first UE to receive communication from the second UE, or a second set of time- frequency resources subject to potential interference from the first UE in which the time-frequency resources are utilized by the third UE to receive communication from the fourth UE (¶¶111-120).
As to claims 14, 34, and 54, Huang teaches the apparatus of claim 33, wherein the at least one processor is further configured to exclude, based on the communicated interference mitigation information, use of at least a subset of the second set of time-frequency resources for the communication with the second UE (¶¶111-120).
As to claims 15, 35, and 55, Huang teaches the apparatus of claim 34, wherein the excluding use of at least the subset of the second set of time-frequency resources for the communication with the second UE is based on a priority of the communication with the second UE (¶¶111-120).
As to claims 16, 36, and 56, Huang teaches the apparatus of claim 34, wherein the excluding use of at least the subset of the second set of time-frequency resources for the communication with the second UE is based on whether a reference signal received power (RSRP) for the communication between the first UE and the second UE is greater than a scalar value p times the RSRP for communication between the first UE and the third UE (¶¶50, 59, and 111-120).
As to claims 17, 37, and 57, Huang teaches the apparatus of claim 33, wherein the interference mitigation information further comprises information indicating that the third UE cannot exclude use of the first set of time-frequency resources for the communication with the fourth UE, the at least one processor further configured to reselect, based on the communicated interference mitigation information, at least a subset of the first set of time-frequency resources for the communication with the second UE (¶¶111-120).
As to claims 18, 38, and 58, Huang teaches the apparatus of claim 21, wherein the interference mitigation information comprises information indicating a change in a link quality for the communication between the first UE and the second UE (¶¶111-120).
As to claims 19, 39, and 59, Huang teaches the apparatus of claim 21, wherein the interference mitigation information is communicated periodically based on a timer (¶¶111-120).
As to claims 20, 40, and 60, Huang teaches the apparatus of claim 21, wherein the at least one processor is further configured to determine a change in a traffic load of the communication with the second UE or a change in a link quality of the communication with the second UE, wherein the interference mitigation information is communicated based on the determined change in the traffic load or the link quality (¶¶111-120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 25-26, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wu et al. WO 2019/148190 A1 (hereinafter referred to as “Wu”). Note Wu was cited by the applicant in the IDS received 2 May 2022.
As to claims 5, 25, and 45, Huang teaches the apparatus of claim 24, wherein the at least one processor is further configured to: transmit for a procedure; and receive, based on the procedure, a discovery announcement from the third UE, wherein the first UE determines the third UE based on the received discovery announcement from the third UE (¶¶111-120).
Although Huang teaches “The apparatus…transmit for a procedure; and receive, based on the procedure, a discovery announcement…the third UE,” Huang does not explicitly disclose “beam training (BT) reference signals (RSs) (BT-RSs) for a BT procedure”.
However, Wu teaches transmit beam training (BT) reference signals (RSs) (BT-RSs) for a BT procedure; and receive, based on the BT procedure, a discovery announcement from the third UE (¶¶61-62; figure 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Huang by including “beam training (BT) reference signals (RSs) (BT-RSs) for a BT procedure” as taught by Wu because it provides Huang’s apparatus with the enhanced capability of performing beam training for interference management (Wu, ¶¶61-62; figure 7A).
As to claims 6, 26, and 46, Huang teaches the apparatus of claim 24, wherein the at least one processor is further configured to: transmit for a procedure; transmit a discovery announcement after transmitting the procedure; and receive, in response to the transmitted discovery announcement, a discovery response from the third UE, wherein the first UE determines the third UE based on the received discovery response from the third UE (¶¶111-120).
Although Huang teaches “The apparatus…transmit for a procedure; transmit a discovery announcement after transmitting the procedure; and receive, in response…the third UE,” Huang does not explicitly disclose “beam training (BT) reference signals (RSs) (BT-RSs) for a BT procedure”.
However, Wu teaches transmit beam training (BT) reference signals (RSs) (BT-RSs) for a BT procedure (¶¶61-62; figure 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Huang by including “beam training (BT) reference signals (RSs) (BT-RSs) for a BT procedure” as taught by Wu because it provides Huang’s apparatus with the enhanced capability of performing beam training for interference management (Wu, ¶¶61-62; figure 7A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469